Citation Nr: 0116556	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  94-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
with psychotic features and dysthymic disorder.  

2.  Entitlement to service connection for a heart disorder, 
to include aortic stenosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In July 1996, the RO denied the claim of entitlement to 
service connection for hypoglycemia, and the veteran was 
notified of this determination in August 1996.  There is no 
record that he initiated an appeal as to that decision within 
one year afterward, although, in a Statement of Accredited 
Representation in Appealed Case, VA Form 646, filed in April 
2001, his representative indicated disagreement with that 
determination.  This issue has not been properly developed or 
certified for appellate consideration, and is referred to the 
RO for such further action as is deemed appropriate; it may 
be that the representative wishes to reopen the claim on 
behalf of the veteran.  


FINDINGS OF FACT

1.  The record includes evidence that the veteran might have 
been treated during service for psychiatric complaints, but, 
if so, no chronic acquired psychiatric disorder was noted at 
the time of service separation, during the initial 
postservice year, or at any time prior to November 1975, more 
than three years after separation from active service.  

2.  The record includes no evidence of complaint, treatment, 
or diagnosis of a cardiovascular disorder (aortic stenosis), 
at the time of service separation, during the initial 
postservice year, or at any time prior to October 1975, more 
than three years after separation from active service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, major depressive 
disorder with psychotic features or dysthymic disorder, was 
not incurred in or aggravated by active service, and the 
service incurrence of a psychosis or an organic disease of 
the nervous system may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5108, 7105 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).  

2.  A heart disability, aortic stenosis, was not incurred in 
or aggravated by active service, and the service incurrence 
of a heart disorder may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5108, 7105 (West 1991 & 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475; 
114 Stat. 2096 (2000).  This statute eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 280 (2000) (per curiam 
order) (which had held that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the Board concludes that VA's duties in this regard 
have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  A review of the 
rating actions, statement of the case (SOC), and supplemental 
statements of the case (SSOC) in the appellant's appeal 
reflects that all applicable laws and regulations and the 
bases for the RO's determinations have been provided during 
the appeal process.  The Board concludes that the discussions 
in the rating decision, SOC, and SSOCs informed the veteran 
of the information and evidence needed to substantiate the 
claim(s) and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran or his representative has made 
reference to any unobtained evidence that might aid this 
claim or that might be pertinent to the bases for the denial.  
The RO requested all relevant treatment records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and was asked to 
assist in obtaining the evidence.  

In the circumstances of this case, a remand for 
readjudication, based solely upon the enactment of the VCAA, 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 530 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

The claimant's original application for VA disability 
compensation benefits was received in October 1991.  A review 
of the service medical records (SMRs) is negative for 
complaints of or treatment for a psychiatric or heart 
disorder.  The SMRs include a December 1971 separation 
examination report.  At that time, a line is drawn through 
each of the body systems examined under the heading of 
"normal," except for the categories of "anus and rectum" 
and "psychiatric."  Those clinical evaluations received a 
circle by the examiner under the column of "normal."  It is 
noted that the examiner did not reflect that psychiatric 
evaluation was "abnormal," even though the examination 
report provided for such.  No chronic or psychiatric or 
cardiovascular disorder was reported.  

Postservice records include private and VA records from 
September 1994 through November 1999.  The first recorded 
reference for a possible heart disorder was in October 1975.  
At that time, an echocardiogram was interpreted as within 
normal limits, but a short systolic ejection murmur was 
reported.  A mental health problem was first indicated in 
November 1975, when the veteran's psychiatric complaints 
resulted in an assessment of "depression verified."  A VA 
hospital summary shows that depressive neurosis was noted in 
January 1976.  It was noted that the veteran was having 
financial and physical difficulties making it difficult for 
him to work and pay his bills.  In a May 1977 VA clinical 
record, the veteran reported that he had suffered a nervous 
breakdown in 1976.  

Subsequently dated records include a VA echocardiogram from 
October 1992 which showed aortic stenosis.  When examined by 
VA in 1993, the veteran reported that he had been told he had 
a murmur in 1972.  Moderate to severe aortic stenosis was 
assessed.  Psychiatric examination reflects that the veteran 
gave a history of being depressed for the last 20 years.  The 
final diagnoses were major depression, recurrent, with 
psychotic features, dysthymic disorder, and panic disorder 
with agoraphobia.  Additional records show that the veteran 
underwent aortic valva replacement in 1995.  The most recent 
VA records from 1999 reflect that his valvular heart disease 
was stable.  He continues to be treated for depression.  

The veteran provided testimony at a personal hearing in June 
1996 in support of his claims.  Primarily, he claimed that 
his current psychiatric and heart disorders were of service 
origin.  The transcript of this hearing is of record.  

The record also reflects that the veteran receives Social 
Security Administration (SSA) benefits, primarily due to his 
major depression.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In the case of a cardiovascular disorder or a psychotic 
disorder, service incurrence may be presumed if the disease 
is manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Analysis

While there is some indication that the veteran might have 
been treated for psychiatric complaints during service, as 
indicated on his separation examination, no symptoms of a 
mental disorder were reported in the SMRs, nor was a chronic 
psychiatric disorder diagnosed at the time, or until several 
years thereafter.  The record does not reflect that the 
veteran gave a history in 1975 of experiencing psychiatric 
problems during service.  Instead, it is noted that his 
psychiatric problems were precipitated by current financial 
and physical difficulties.  Nor does the record reflect a 
report or an opinion from a treating physician that the 
veteran's psychiatric disorders are of service origin.  

In the absence of objective clinical findings or diagnoses of 
major depressive disorder or dysthymic disorder during active 
service or at any time prior to late 1975, or competent 
medical evidence linking and relating those disorders to 
active service, service connection for major depressive 
disorder and dysthymic disorder is denied.  Even noting that 
psychotic features have been indicated in the record, which 
would warrant consideration of the one-year presumption of 
service connection for psychoses, the evidentiary record is 
devoid of medical evidence that a psychosis was manifested to 
a degree of 10 percent or more within the veteran's first 
postservice year.

The Board has considered the assertions that the veteran has 
a psychiatric disability of service origin.  While he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations to service on medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on maters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

As to the veteran's claim for service connection for a heart 
disorder, the Board reaches a similar conclusion.  It is 
noted that, while the veteran has reported that he was 
diagnosed with a heart murmur during service, our review of 
the SMRs does not corroborate his assertion.  While an 
echocardiogram in 1975 was within normal limits, a murmur was 
noted.  It was many more years until a chronic heart disorder 
was diagnosed; however, even if it were assumed that the 
murmur reported in 1975 represented a heart disorder, that 
was several years after service separation.  Additionally, no 
treating physician has attributed the veteran's heart 
disorder to his active service or any incident therein.  

In the absence of objective clinical findings or diagnoses of 
a cardiovascular disorder during active service or at any 
time prior to late 1975, or competent medical evidence 
linking and relating current heart disease to active service, 
service connection must be denied.  

As above, the Board has carefully considered the assertions 
that the veteran has a heart disability, to include aortic 
stenosis, of service origin.  Again, he is not competent, as 
a layperson, to link those manifestations to service on 
medical causation or etiology.  Espiritu; Routen, supra.  

Moreover, even though not argued by the veteran, he is 
advised for purposes of clarity that decisions regarding SSA 
benefits are not determinative of VA benefits, which are 
governed by separate laws and regulations.  More 
specifically, the Social Security Administration is not 
concerned with issues of service connection, and there is no 
finding by SSA that either disability claimed in this case 
had its origin in service, or for several years thereafter.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder with psychotic 
features and dysthymic disorder, is denied.  

Entitlement to service connection for a heart disorder, to 
include aortic stenosis, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

